Citation Nr: 1623151	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  02-03 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for tension headaches.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1962 and May 1984 to July 2001.

This appeal came before the Board of Veterans' Appeals (Board) from an August 2001 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO in June 2004.  A transcript of the hearing is of record.

In December 2011, the Board issued a decision that denied the claim for a compensable rating for tension headaches.  In April 2014, the Board decision was vacated pursuant to a settlement agreement in the case of National Org. of Veterans'
Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  In September 2014, the Board issued a decision that denied the claim for a compensable rating for tension headaches.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 memorandum decision, the Court vacated denial and remanded the matter to the Board for further action.


REMAND

A review of the record reveals that the Veteran underwent a VA examination to determine the impairment associated with the tension headaches in September 2015.  In light of the Court's decision, the Board finds the record would be aided if the examiner provided an addendum opinion explaining the determination that the Veteran's headaches were not prostrating and did not affect occupational functioning.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate action to obtain all outstanding medical records pertinent to the issue on appeal. 

2.  Then, all pertinent evidence of record must be made available to and reviewed by the September 2015 VA examiner.  The examiner should be requested to prepare an addendum rationale for the determinations that the headaches are not prostrating and do not affect work.  

The examiner is also asked to provide an opinion as to whether the Veteran has ever had prostrating headaches.  The examiner is asked to consider the reports of the previous VA examinations in 2001 and October 2007 and the Veteran's testimony in June 2004 in which he reported headaches of 5-7/10 that were associated with drowsiness and light sensitivity and lasted until he used medications.  

If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior examiner is not available, all pertinent evidence of record must be made available to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required opinion with supporting rationale. 

Another examination of the Veteran should only be performed if deemed necessary by the person designated to provide the opinion.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal, with consideration of all evidence associated with the record since the January 2011 supplemental statement of the case.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




